Detailed action
Summary
1. The office action is in response to the application filed on 9/10/2020.
2. Claims 1-15 are pending and has been examined.

Notice of Pre-AIA  or AIA  Status
3. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
4. 	Claims 1-15 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1. The prior art fails to teach “…a direct-current voltage is applied between the first input terminal and the second input terminal; and cause: a first state in which the first switch is turned on with current flowing in the rectification direction of the first rectifier diode in the first output circuit, accumulating electrical energy in the second transformer; and a second state in which the second switch is turned on with current flowing in the rectification direction of the second rectifier diode in the second output circuit, accumulating electrical energy in the first transformer, alternately; and wherein permeability of a magnetic core in the first transformer and permeability of a magnetic core in the second transformer is between 15 and 120.”

Dependent claims 2-14 are allowable by their dependency.

Regarding claim 15. The prior art fails to teach “ … a direct-current voltage is applied between the first input terminal and the second input terminal; and cause: a first state in which the first switch is turned on with current flowing in the rectification direction of the first rectifier diode in the first output circuit, accumulating electrical energy in the second transformer; and a second 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
6.		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20120033455 Hosotani et al. disclose switching power supply apparatus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFEWORK S DEMISSE whose telephone number is (571)270-7220.  The examiner can normally be reached on M-F 8 AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/AFEWORK S DEMISSE/Examiner, Art Unit 2838  
     /ADOLF D BERHANE/     Primary Examiner, Art Unit 2838